       Case 1:21-cv-01259-JPB Document 28 Filed 05/03/21 Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

GEORGIA STATE CONFERENCE
OF THE NAACP, et al.,
                      Plaintiffs,

      v.                                  No. 1:21-cv-1259-JPB

BRAD RAFFENSPERGER, in his of-
ficial capacity of the Secretary of
State for the State of Georgia, et al.,
                            Defendants,

REPUBLICAN NATIONAL COM-
MITTEE; NATIONAL REPUBLICAN
SENATORIAL COMMITTEE; NA-
TIONAL REPUBLICAN CONGRES-
SIONAL COMMITTEE; and GEOR-
GIA REPUBLICAN PARTY, INC.,
     Proposed Intervenor-Defendants.

                        REPLY IN SUPPORT OF
                        MOTION TO INTERVENE
        Case 1:21-cv-01259-JPB Document 28 Filed 05/03/21 Page 2 of 6




      Plaintiffs say they would consent to permissive intervention if Movants
issued a litigation hold for “all documents, materials, electronic files and com-

munications in their possession, custody or control, as per Federal Rule of Civil

Procedure 34(a)(1), that are relevant to the claims and defenses in this case.”

Opp. (Doc. 6-1) 2-3. As reflected in Plaintiffs’ exhibit, Movants agreed to that

exact condition. See Ex. A at 2 (“My clients thus agree to a litigation hold on

all documents, materials, electronic files and communications relevant to the

claims and defenses in this case.”); id. at 1 (“Our clients will implement a hold

consistent with their obligation under Rule 34(a)(1) to allow discovery of listed
items within their possession, custody, or control.”). More than agreeing to it,

Movants have implemented litigation holds—and had done so before filing

their motion to intervene. Plaintiffs’ assertion that Movants “refused to imple-
ment a litigation hold consistent with the requirements of the Federal Rules of

Civil Procedure” is not true and is contradicted by their own exhibit. Opp. 13.

      Movants understand that documents in their “possession, custody, or
control,” Fed. R. Civ. P. 34(a)(1), can include documents in the possession of

third parties. But Plaintiffs wanted Movants to make blanket representations

about all relevant documents in the possession of any “agents,” “consultants,”
or “representatives.” Ex. A at 1-2. That’s overbroad: The Federal Rules make

Movants responsible only for third-party documents within their “control,”

meaning documents that Movants have “‘the legal right to obtain … upon de-
mand.’” Siegmund v. Xuelian Bian, 746 F. App’x 889, 891 (11th Cir. 2018)

(quoting Searock v. Stripling, 736 F.2d 650, 653 (11th Cir. 1984)). Movants



                                       1
        Case 1:21-cv-01259-JPB Document 28 Filed 05/03/21 Page 3 of 6




thus agreed to follow the actual language of the Federal Rules—“possession,
custody, or control”—and asked Plaintiffs to clarify whether they wanted Mo-

vants to go beyond this well-known standard. Ex. A at 1. Plaintiffs never an-

swered. See id.

      This semantic dispute is a moot point. Plaintiffs now agree that a litiga-

tion hold tracking the language of Rule 34(a)(1) is sufficient. See Opp. 2-3, 13.

Because those holds are already in place, this Court should treat Plaintiffs as

having consented to Movants’ permissive intervention.

      Plaintiffs’ consent is noteworthy. When the parties “do not oppose inter-
vention,” courts treat that concession as proof that permissive intervention

“will not unduly delay the proceedings or prejudice [the parties’] rights.” USAA

Life Ins. Co. v. Doss, 2016 WL 877843, at *2 (M.D. Fla. 2016); U.S. Fire Ins. Co.
v. Freedom Vill. of Sun City Ctr., Ltd., 2006 WL 1046946, at *4 (M.D. Fla.

2006); see also Refac Int’l, Ltd. v. Alex Musical Instruments, Inc., 1989 WL

107241, at *1 (S.D.N.Y. 1989) (granting permissive intervention solely because
the plaintiff “consents to such intervention”). Here, for example, Plaintiffs in-

sist that Movants are “link[ed]” to the allegations in the complaint and will be

the targets of “discovery.” Opp. 3. Movants disagree that they have any discov-
erable information. But if Plaintiffs are going to treat Movants like parties an-

yway, then no one will be harmed if Movants are parties—both here and in the

related cases.
      As for Plaintiffs’ objections to intervention as of right, see Opp. 4-13, Mo-

vants already addressed the same points in their reply in New Georgia Project



                                        2
        Case 1:21-cv-01259-JPB Document 28 Filed 05/03/21 Page 4 of 6




v. Raffensperger, Doc. 33, No. 1:21-cv-1229-JPB (N.D. Ga. Apr. 28, 2021). Mo-
vants will not belabor those arguments here. Movants would only point out

that, when Plaintiffs seek to intervene as defendants, they acknowledge the

correctness of the points that Movants raise here. See, e.g., Wood v. Raffensper-

ger, Doc. 22 at 12, 15, No. 1:20-cv-4651 (N.D. Ga. Nov. 18, 2020) (asserting a

protectible interest in avoiding the need “to divert resources from other priori-

ties to educate members” about changed voting laws); id. at 15 (arguing inad-

equate representation because “defendants who are elected officials and ad-

minister elections have divergent interests from intervening voters and voting
rights organizations because they represent the interests of all voting citi-

zens”); Georgia v. Holder, Doc. 5-1 at 6, No. 10-cv-1062 (D.D.C. July 7, 2010)

(asserting a protectible interest in “‘maintaining [Georgia’s] election system’”);
id. at 9 (arguing that the government was an inadequate representative be-

cause it “must represent the interests of its citizenry generally[—]including

the interests of the plaintiff”).
      This Court should grant Movants’ motion to intervene.




                                        3
       Case 1:21-cv-01259-JPB Document 28 Filed 05/03/21 Page 5 of 6




Dated: May 3, 2021                      Respectfully submitted,

                                       /s/ Cameron T. Norris
John E. Hall, Jr. (GA Bar No. 319090) Tyler R. Green (pro hac vice)
William Bradley Carver, Sr. (GA Bar Cameron T. Norris (pro hac vice)
No. 115529)                           CONSOVOY MCCARTHY PLLC
W. Dowdy White (GA Bar No. 320879) 1600 Wilson Boulevard
HALL BOOTH SMITH, P.C.                Suite 700
191 Peachtree Street NE               Arlington, VA 22209
Suite 2900                            (703) 243-9423
Atlanta, GA 30303                     tyler@consovoymccarthy.com
(404) 954-6967                        cam@consovoymccarthy.com
               Counsel for Proposed Intervenor-Defendants




                                    4
        Case 1:21-cv-01259-JPB Document 28 Filed 05/03/21 Page 6 of 6




            CERTIFICATE OF SERVICE AND CERTIFICATE
              OF COMPLIANCE WITH LOCAL RULE 5.1
      This reply was prepared in Century Schoolbook, 13-point type—one of

the font and point selections approved in Local Rule 5.1(C). I certify that I elec-
tronically filed this reply with the Clerk of Court using CM/ECF, which will
electronically notify all counsel of record.

Dated: May 3, 2021                     /s/ Cameron T. Norris




                                         5
